DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-10 in the reply filed on 7/23/2020 is acknowledged.
3.	Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/23/2020.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 4/11/2019 has been considered by the examiner. 
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “a clamping system” in claim 1. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 2 recites the limitation "the central part”.  There is insufficient antecedent basis for this limitation in the claim.  Is it referring to “the annular central part.”  For examination purposes, it will read and be interpreted as “the annular central part.”  
11.	Claim 3 recites the limitation "the lower part" and “the upper part” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Is it referring to lower and upper annular parts?  For examination purposes, they will read as “the lower annular part,” and “the upper annular part.” 

13.	Claim 5 recites the limitation “the upper part” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Is it referring upper annular parts?  For examination purposes, they will read as “the upper annular part.” 
Claim Rejections - 35 USC § 103
14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbetts et al. (PG Pub U.S 2018/0355751) and further in view of Tashiro et al. (PG Pub U.S 2014/0241858) and Yano et al. (U.S Patent 4,820,118). 
17.	Regarding claim 1, Tibbetts teaches a device (200, figs 2-3) for masking the inner periphery of a disc of a turbine engine (claim 2 and para 0038), comprising: a lower element (212/210) along a longitudinal axis (para 0031-0032); an upper element (211) along the longitudinal axis (para 0031-0032); a seal (230) (para 0040 and 0049) along the longitudinal axis, and coaxial to upper element and lower element (seen from figs 4A,4B) and being arranged longitudinally between lower element and upper element.   
 a lower annular part bearing radially and internally against the lower element; and an upper annular part bearing radially and internally against the upper element, the lower part and the upper part being connected to one another by an annular central part forming a return element, the elastic annular seal being further configured to bear longitudinally, radially, and externally against each longitudinal end of the inner periphery of the disc to mask the inner periphery; and a clamping system configured to clamp the seal between the lower element and the upper element. 
However, Tashiro teaches a sealing mechanism for turbine systems (abstract, figs 1-2) wherein it is an elastic annular seal (para 0058) comprising a lower annular part (16a) and an upper annular part (16a) (para 0058), both parts being connected to one another by an annular central part forming a return element (para 0058) (center being depressed inward reads on central part forming return element) in order to achieve simple and reliable assembly, to prevent seal deformation, and for enhanced sealing effects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing mechanism of Tibbetts such that it is the elastic annular seal of Tashiro in order to achieve simple and reliable assembly, to prevent seal deformation, and for enhanced sealing effects.  Thus, by Tibbetts using the elastic annular seal of Tashiro, it results in the lower annular part bearing radially and internally against the lower element; and the upper annular part bearing radially and internally against the upper element, the lower part the elastic annular seal being further configured to bear longitudinally, radially, and externally against each longitudinal end of the inner periphery of the disc to mask the inner periphery

However, Yano teaches a turbine system wherein it is well known for to use a clamping system (bolts/nuts) to clamp a plate to a housing (fig 1, col 3 lines 44-55) in order to securely fix the system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for system of the present combination of Tibbetts and Tashiro to include a clamping system as taught by Yano in order to clamp the seal between the lower element and the upper element.    
18.	Regarding claim 2, the present combination of Tibbetts, Tashiro, and Yano teaches wherein the central part of the elastic annular seal has a V-shaped revolution section (para 0058 of Tashiro).
19.	Regarding claim 3, the present combination of Tibbetts, Tashiro, and Yano teaches wherein the lower part and the upper part of the elastic annular seal have a revolution section comprising a radially-oriented portion and a longitudinally-oriented portion (para 0058 of Tashiro; and as seen by fig 2 of Tashiro showing top and bottom tapered portions 16A and portion being inward depressed reads on lower and upper part of seal having revolution section comprising a radially-oriented portion and a longitudinally-oriented portion).
20.	Regarding claim 4, the present combination of Tibbetts, Tashiro, and Yano teaches wherein the lower part features a beveled revolution section (para 0058 and fig 2 of Tashiro, tapered section reads on beveled revolution section), and a radially external portion (seen by fig 2 of Tashiro) configured to engage and bear against a lower end of the inner periphery of the disc 



22.	Regarding claim 7, the present combination of Tibbetts, Tashiro, and Yano teaches wherein the lower element (212/210) and the upper element (211) comprise orifices (202s and 201s) for the circulation of a cleaning liquid (figs 3-5 and para 0034 of Tibbetts).
23.	Regarding claim 8, since Yano teaches bolt/nut [reads on threaded rod] may be used to secure plates in turbine system and since the combination teaches using this to secure upper and lower element, the present combination of Tibbetts, Tashiro, and Yano teaches wherein the clamping system comprises a threaded rod (fig 1, col 3 lines 44-55 of Yano) secured to the through the upper and lower element and intersecting with the elastic annular seal and the upper element, and a nut bearing being against the upper element (fig 1, col 3 lines 44-55). 
24.	Regarding claim 9, the present combination of Tibbetts, Tashiro, and Yano teaches a disc (110 in fig 4) (para 0040 of Tibbetts) of a turbine engine having a device according to Claim 1 (based on combination for claim 1 above).
25.	Regarding claim 10, the present combination of Tibbetts, Tashiro, and Yano fails to specifically teach wherein the inner periphery is a layer of material of a sealing flange.  However, Tashiro further teaches that the inner peripheral of disk being a layer of material of sealing flange (0048 and 0051).  Therefore, it would have been reasonably expected to one of ordinary skill in the art before the effective filing date for the inner periphery of the present combination Tibbetts, Tashiro, and Yano be a layer of material of a sealing flange as further taught by Tashiro in order to clean and mask the desired components.   

26.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tibbetts et al. (PG Pub U.S 2018/0355751), Tashiro et al. (PG Pub U.S 2014/0241858) and Yano et al. (U.S Patent 4,820,118) and further in view Dungs et al. (PG Pub U.S 2016/0265378).
27.	Regarding claim 5, the present combination of Tibbetts, Tashiro, and Yano teaches upper part of seal having a radially internal portion is configured to engage and bear against a shoulder of the upper element (based on combination above, upper part of seal 16 in Tashiro engaging against shoulder of upper element in Tibbetts, seen from 4A,4B of Tibbetts), and a radially external portion is configured to engage and bear against an upper end of the inner periphery of the disc (based on combination above, upper part of seal 16 in Tashiro engaging upper end of inner periphery of disc in in Tibbetts, seen from 4A,4B of Tibbetts), but fails to teach upper part featuring an L-shaped revolution section.  However, Dungs teaches a sealing with a metal strip wherein it is known for to have “L-shaped” configuration (para 0003) in order to secure against displacement in the circumferential direction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the upper part of the seal of the present combination of Tibbetts, Tashiro, and Yano to include a metal strip and having L-shaped configuration as taught by Dungs in order to secure against displacement in the circumferential direction.  In addition, regarding the limitation of a "wherein the upper part features an L-shaped revolution section, of which a radially internal portion is configured to engage and bear against a shoulder of the upper element, and a radially external portion is configured to engage and bear against an upper end of the inner periphery of the disc," it is simply a choice of design and shape "which a person of ordinary skill in the art would have found obvious." Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have wherein the upper part features an L-shaped revolution section, of which a radially internal portion is configured to engage and bear against a shoulder of the upper element, and a radially external portion is configured to engage and bear against 

Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRADHUMAN PARIHAR/Examiner, Art Unit 1714